Case 18-34808-SLM           Doc 1056      Filed 12/22/20 Entered 12/22/20 16:26:03                    Desc Main
                                         Document     Page 1 of 3



 RIKER, DANZIG, SCHERER, HYLAND &                         PACHULSKI STANG ZIEHL & JONES LLP
 PERRETTI LLP                                             Bradford J. Sandler (NJ Bar No. BS-1367)
 Joseph L. Schwartz (JS-5525)                             Shirley S. Cho (admitted pro hac vice)
 Tara J. Schellhorn (TS-8155)                             780 Third Avenue, 34th Floor
 Headquarters Plaza, One Speedwell Avenue                 New York, NY 10017
 Morristown, NJ 07962-1981                                Telephone: (212) 561-7700
 Telephone: (973) 583-0800                                Facsimile: (212) 561-7777
 Facsimile: (973) 583-1984                                E-mail: bsandler@pszjlaw.com
 Email: jschwartz@riker.com                                        scho@pszjlaw.com
         tschellhorn@riker.com

 Counsel to the Liquidating Trust

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY

 In re:
                                                                  Chapter 11
 FRANK THEATRES BAYONNE/SOUTH COVE,
 LLC, et al.,1                                                    Case No. 18-34808 (SLM)

                                   Debtors.                       (Jointly Administered)


             NOTICE OF LIQUIDATING TRUST’S MOTION FOR ENTRY
      OF AN ORDER FURTHER EXTENDING THE PERIOD WITHIN WHICH THE
     LIQUIDATING TRUSTEE MAY OBJECT TO GENERAL UNSECURED CLAIMS

         Advisory Trust Group, LLC, in its capacity as Trustee of the Frank Theatres Liquidating
 Trust (the “Liquidating Trustee”) filed a motion for the entry of an order further extending the
 period within which the Liquidating Trustee may object to general unsecured claims (the
 “Motion”).

        Your rights may be affected. You should read these papers carefully and discuss them
 with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
 you may wish to consult one.)


 1
   The Post-Confirmation Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer
 identification number are as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank All Star Theatres, LLC
 (0420); Frank Theatres Kingsport LLC (5083); Frank Theatres Montgomeryville, LLC (0692); Frank Theatres Rio,
 LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres Mt. Airy, LLC (7429); Frank Theatres Sanford,
 LLC (7475); Frank Theatres Shallotte, LLC (7548); Revolutions at City Place LLC (6048); Revolutions of Saucon
 Valley LLC (1135); Frank Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033); Frank
 Hospitality Saucon Valley LLC (8570); and Galleria Cinema, LLC (2529).
Case 18-34808-SLM        Doc 1056    Filed 12/22/20 Entered 12/22/20 16:26:03                Desc Main
                                    Document     Page 2 of 3



       If you do not want the Bankruptcy Court (the “Court”) to issue an order granting the
 Motion, or if you want the Court to consider your views on the Motion, then, on or before
 January 5, 2021, you or your attorney must:


               File an objection, pursuant to D.N.J. LBR 9013-1(d), with the Clerk of the Court
                at:

                United States Bankruptcy Court
                50 Walnut Street
                Newark, New Jersey 07102

               If you mail your objection to the Court for filing, you must mail it early enough so
        the Court will receive it on or before the date stated above.

               Deliver a copy of your objection to counsel to the Committee at the following
                address: Riker, Danzig, Scherer, Hyland & Perretti LLP, Attn: Joseph L. Schwartz,
                Esq. and Tara J. Schellhorn, Esq., One Speedwell Avenue, Morristown, New Jersey
                07962-1981 and Pachulski Stang Ziehl & Jones LLP, Attn: Bradford J. Sandler and
                Robert J. Feinstein, 780 Third Avenue, 34th Floor, New York, NY 10017; (b)
                counsel to the Debtors, Lowenstein Sandler LLP, One Lowenstein Drive, Roseland,
                New Jersey 07068, Attn.: Kenneth A. Rosen, Esq. and Joseph J. DiPasquale, Esq.
                and (c) to all parties requesting notice in this case, so as to be received on or before
                January 5, 2021.

               Attend the hearing scheduled to be held on January 12, 2021 at 11:00 a.m. before
                the Honorable Stacey L. Meisel, U.S.B.J., United States Bankruptcy Court, 50
                Walnut Street, Newark, NJ 07102.


         If you or your attorney do not take these steps, the Court may decide that you do not oppose
 the relief sought in the Motion and may enter an order granting that relief.

                                      [Signature on next page]
Case 18-34808-SLM    Doc 1056    Filed 12/22/20 Entered 12/22/20 16:26:03        Desc Main
                                Document     Page 3 of 3



  Dated: December 22, 2020
                                    /s/ Joseph L. Schwartz
                                   RIKER, DANZIG, SCHERER, HYLAND & PERRETTI LLP
                                   Joseph L. Schwartz (JS-5525)
                                   Tara J. Schellhorn (TS-8155)
                                   Headquarters Plaza, One Speedwell Avenue
                                   Morristown, NJ 07962-1981
                                   Telephone: (973) 583-0800
                                   Facsimile: (973) 583-1984
                                   Email: jschwartz@riker.com
                                           tschellhorn@riker.com

                                   -and-

                                   PACHULSKI STANG ZIEHL & JONES LLP
                                   Bradford J. Sandler (NJ Bar No. BS-1367)
                                   Robert J. Feinstein (admitted pro hac vice)
                                   780 Third Avenue, 34th Floor
                                   New York, NY 10017
                                   Telephone: (212) 561-7700
                                   Facsimile: (212) 561-7777
                                   E-mail: bsandler@pszjlaw.com
                                            rfeinstein@pszjlaw.com

                                   Counsel to the Liquidating Trust


 5238531v1
